DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 &10/6/2021 have been considered.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba et al. (U.S. 2020/0284302).
First interpretation (Claims 1-6, 9-10, 12-14)
Regarding claim 1, Inaba discloses (figs. 1, 5 and 6) a drive transmission apparatus 10 comprising a dog clutch (one of 38a-f) comprising: 
a dog gear assembly 100, and a dog ring (30/35), 
wherein the dog gear assembly and the dog ring are configured for rotation about a rotational axis (CL1), and for relative axial adjustment between an engaged condition in which torque can be transmitted between the dog gear assembly and the dog ring, and a disengaged condition in which torque cannot be transmitted, wherein the dog gear assembly includes: 
a dog gear 102, a retractable dog assembly 104 configured for movement relative to the dog gear between an extended position (e.g. fig. 6B, teeth 118 are extended) and a retracted position (fig. 6C, teeth are retracted), and 
a control element 106 that controls movement of the retractable dog assembly, 
wherein the dog ring comprises a plurality of first dogs 35, and the dog gear assembly comprises a plurality of second dogs 108/118, wherein the second dogs are configured to engage the first dogs in the engaged condition to transmit torque between the dog ring and the dog gear assembly, and are disengaged from the first dogs in the disengaged condition, 
said second dogs including a plurality of fixed dogs 108 that are mounted on the dog gear, and a plurality of retractable dogs 118 that comprise the retractable dog assembly, wherein each retractable dog has a torque drive face (flat face opposite 124) that is configured to transmit torque to the dog ring when engaged with a first dog, and a cam face 124 that is configured to drive movement of the retractable dog assembly towards the retracted position when engaged with a first dog, 
whereby relative rotation between the dog ring and the dog gear assembly causes the engaged first dog to slide over the cam face of the engaged retractable dog, driving movement of the retractable dog assembly towards the retracted position (as shown in figs. 6B-6C).
Regarding claim 2, Inaba discloses (figs. 1, 5 and 6) the retractable dog assembly is configured for axial movement relative to the dog gear between an extended position and a retracted position (fig. 6B or 6D vs. fig. 6C), and the control element controls axial movement of the retractable dog assembly (as shown).

Regarding claim 3, Inaba discloses (figs. 1, 5 and 6) the fixed dogs and the retractable dogs extend axially a substantially equal distance from the dog gear when the retractable dog assembly is in the extended position (as shown, fig. 6B, teeth 118 and teeth 108 are substantially the same height).

Regarding claim 4, Inaba discloses (figs. 1, 5 and 6) the retractable dog assembly is configured such that torque can be transmitted between the retractable dogs and the first dogs when the retractable dog assembly is in the extended position (as shown, fig. 6D, torque can be transmitted), and torque cannot be transmitted between the retractable dogs and the first dogs when the retractable dog assembly is in the retracted position (as shown, fig. 6C, first dogs 35 slide over retractable dogs 118).

Regarding claim 5, Inaba discloses (figs. 1, 5 and 6) the torque drive face is substantially perpendicular to a transverse plane of the dog clutch (as shown, face opposite 124 is substantially perpendicular).

Regarding claim 6, Inaba discloses (figs. 1, 5 and 6) the cam face is inclined at an acute angle θ relative to a transverse plane of the dog clutch, wherein the acute angle θ is greater than 0° and less than 90°, optionally wherein the acute angle θ is in the range 1°-85°, or optionally 5°-85°, or optionally 10°-50°, or optionally 20°-40° (as shown, the angle of surface 124 is 35°).

Regarding claim 9, Inaba discloses (figs. 1, 5 and 6) each retractable dog extends through a pocket 114 in the drive gear.

Regarding claim 10, Inaba discloses (figs. 1, 5 and 6) the retractable dog assembly comprises a support element (axial surface of 104), and the retractable dogs are mounted on the support element (fig. 5, as shown), and optionally wherein the control element is configured to control movement of the support element (fig. 6 as shown, support element moves with retractable dogs).

Regarding claim 12, Inaba discloses (figs. 1, 5 and 6) the control element comprises a resilient biasing means (springs 106) that urges the retractable dog assembly towards the extended position.

Regarding claim 13, Inaba discloses (figs. 1, 5 and 6) the control element comprises an actuator (springs 106 constitute an “actuator” because they cause movement, i.e. actuate, the retractable dog assembly) that is operable to control movement of the retractable dog assembly between the extended position and the retracted position.

Regarding claim 14, Inaba discloses (figs. 1, 5 and 6) the dog gear includes a recess 114 that accommodates the retractable dog assembly, optionally further comprising a retaining element that retains the retractable dog assembly within the recess.


Second interpretation (Claims 1-5, 7-10, 12-14)
Regarding claim 1, Inaba discloses (figs. 1, 8 and 9) a drive transmission apparatus 10 comprising a dog clutch (one of 38a-f) comprising: 
a dog gear assembly 150, and a dog ring (30/35), 
wherein the dog gear assembly and the dog ring are configured for rotation about a rotational axis (CL1), and for relative axial adjustment between an engaged condition in which torque can be transmitted between the dog gear assembly and the dog ring, and a disengaged condition in which torque cannot be transmitted, wherein the dog gear assembly includes: 
a dog gear 152, a retractable dog assembly 154 configured for movement relative to the dog gear between an extended position (e.g. fig. 8A, teeth 162 are extended) and a retracted position (fig. 8D, teeth are retracted), and 
a control element 155 that controls movement of the retractable dog assembly, 
wherein the dog ring comprises a plurality of first dogs 35, and the dog gear assembly comprises a plurality of second dogs 156/162, wherein the second dogs are configured to engage the first dogs in the engaged condition to transmit torque between the dog ring and the dog gear assembly, and are disengaged from the first dogs in the disengaged condition, 
said second dogs including a plurality of fixed dogs 156 that are mounted on the dog gear, and a plurality of retractable dogs 162 that comprise the retractable dog assembly, wherein each retractable dog has a torque drive face (flat face that faces 156, e.g. right side of 162b) that is configured to transmit torque to the dog ring when engaged with a first dog, and a cam face (outer face that engages 35, e.g. fig. 8C) that is configured to drive movement of the retractable dog assembly towards the retracted position when engaged with a first dog, 
whereby relative rotation between the dog ring and the dog gear assembly causes the engaged first dog to slide over the cam face of the engaged retractable dog, driving movement of the retractable dog assembly towards the retracted position (as shown in figs. 8B-8E).

Regarding claim 2, Inaba discloses (figs. 1, 8 and 9) the retractable dog assembly is configured for axial movement relative to the dog gear between an extended position and a retracted position (fig. 8A or 8E vs. fig. 8D), and the control element controls axial movement of the retractable dog assembly (as shown).

Regarding claim 3, Inaba discloses (figs. 1, 8 and 9) the fixed dogs and the retractable dogs extend axially a substantially equal distance from the dog gear when the retractable dog assembly is in the extended position (as shown, fig. 8A, teeth 162a/162b and teeth 156 are substantially the same height).

Regarding claim 4, Inaba discloses (figs. 1, 8 and 9) the retractable dog assembly is configured such that torque can be transmitted between the retractable dogs and the first dogs when the retractable dog assembly is in the extended position (as shown, fig. 8E, torque can be transmitted), and torque cannot be transmitted between the retractable dogs and the first dogs when the retractable dog assembly is in the retracted position (as shown, fig. 8D, first dogs 35 slide over retractable dogs 162).

Regarding claim 5, Inaba discloses (figs. 1, 8 and 9) the torque drive face is substantially perpendicular to a transverse plane of the dog clutch (as shown, right face of 162b is substantially perpendicular).

Regarding claim 7, Inaba discloses (figs. 1, 8 and 9) the retractable dogs are asymmetric and are arranged in pairs (figs. 8-9, fig. 9 asymmetric retractable dogs 162a, 162b), wherein the torque drive faces comprise outer faces of each pair of retractable dogs (e.g. left face of 162a and right face of 162b), and the cam faces comprise inner faces (e.g. axial face that engages 35 in fig. 8D) of each pair of retractable dogs.

Regarding claim 8, Inaba discloses (figs. 1, 8 and 9) each pair of retractable dogs is located between adjacent fixed dogs (as shown, fig. 8).

Regarding claim 9, Inaba discloses (figs. 1, 8 and 9) each retractable dog extends through a pocket 161 in the drive gear.

Regarding claim 10, Inaba discloses (figs. 1, 8 and 9) the retractable dog assembly comprises a support element (axial surface of 154), and the retractable dogs are mounted on the support element (fig. 8, as shown), and optionally wherein the control element is configured to control movement of the support element (fig. 8 as shown, support element moves with retractable dogs).

Regarding claim 12, Inaba discloses (figs. 1, 8 and 9) the control element comprises a resilient biasing means (springs 155) that urges the retractable dog assembly towards the extended position.

Regarding claim 13, Inaba discloses (figs. 1, 8 and 9) the control element comprises an actuator (springs 155 constitute an “actuator” because they cause movement, i.e. actuate, the retractable dog assembly) that is operable to control movement of the retractable dog assembly between the extended position and the retracted position.

Regarding claim 14, Inaba discloses (figs. 1, 8 and 9) the dog gear includes a recess 161 that accommodates the retractable dog assembly, optionally further comprising a retaining element that retains the retractable dog assembly within the recess.


Claims 1-5, 9-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (JP H0464617 U)
Regarding claim 1, Honda discloses (figs. 1, 5 and 6) a drive transmission apparatus comprising a dog clutch comprising: 
a dog gear assembly 2, and a dog ring 3, 
wherein the dog gear assembly and the dog ring are configured for rotation about a rotational axis, and for relative axial adjustment between an engaged condition (fig. 3(c)) in which torque can be transmitted between the dog gear assembly and the dog ring, and a disengaged condition (fig. 3(a)) in which torque cannot be transmitted, wherein the dog gear assembly includes: 
a dog gear 2, a retractable dog assembly 5b configured for movement relative to the dog gear between an extended position (fig. 3c) and a retracted position (fig. 3b), and 
a control element 11 that controls movement of the retractable dog assembly, 
wherein the dog ring comprises a plurality of first dogs 6, and the dog gear assembly comprises a plurality of second dogs 5a/5b, wherein the second dogs are configured to engage the first dogs in the engaged condition to transmit torque between the dog ring and the dog gear assembly, and are disengaged from the first dogs in the disengaged condition, 
said second dogs including a plurality of fixed dogs 5a that are mounted on the dog gear, and a plurality of retractable dogs 5b that comprise the retractable dog assembly, wherein each retractable dog has a torque drive face (side of 5b) that is configured to transmit torque to the dog ring when engaged with a first dog, and a cam face (top surface of 5b) that is configured to drive movement of the retractable dog assembly towards the retracted position when engaged with a first dog (see fig. 3(b)), 
whereby relative rotation between the dog ring and the dog gear assembly causes the engaged first dog to slide over the cam face of the engaged retractable dog, driving movement of the retractable dog assembly towards the retracted position (as shown in figs. 3a-3c).

Regarding claim 2, Honda discloses (figs. 3a-3c) the retractable dog assembly is configured for axial movement relative to the dog gear between an extended position and a retracted position (fig. 3b vs. fig. 3c), and the control element controls axial movement of the retractable dog assembly (as shown).

Regarding claim 3, Honda discloses (figs. 3a and 3c) the fixed dogs and the retractable dogs extend axially a substantially equal distance from the dog gear when the retractable dog assembly is in the extended position (as shown, teeth 5b and 5a are deemed to extend axially a “substantially equal distance” from the dog gear, as no particular standard has been provided for how substantially equal the distances need to be to meet the claim limitation).

Regarding claim 4, Honda discloses (figs. 3a-3c) the retractable dog assembly is configured such that torque can be transmitted between the retractable dogs and the first dogs when the retractable dog assembly is in the extended position (as shown, fig. 3c, torque can be transmitted), and torque cannot be transmitted between the retractable dogs and the first dogs when the retractable dog assembly is in the retracted position (as shown, fig. 3b, first dogs 6 slide over retractable dogs 5b).

Regarding claim 5, Honda discloses (fig. 3a) the torque drive face is substantially perpendicular to a transverse plane of the dog clutch (as shown, right face of 5a is substantially perpendicular).

Regarding claim 9, Honda discloses (fig. 2) each retractable dog 5b extends through a pocket 7 in the drive gear.

Regarding claim 10, Honda discloses (fig. 3a) the retractable dog assembly comprises a support element (axial surface of 2), and the retractable dogs are mounted on the support element (fig. 3a, as shown), and optionally wherein the control element is configured to control movement of the support element.

Regarding claim 11, Honda discloses (fig. 3a) the retractable dogs are configured to move independently of one another between the extended position and the retracted position (via respective spring 11), and optionally wherein the control element is configured to control movement of the retractable dogs.

Regarding claim 12, Honda discloses (fig. 3a) the control element comprises a resilient biasing means (springs 11) that urges the retractable dog assembly towards the extended position.

Regarding claim 13, Honda discloses the control element comprises an actuator (springs 11 constitute an “actuator” because they cause movement, i.e. actuate, the retractable dog assembly) that is operable to control movement of the retractable dog assembly between the extended position and the retracted position.

Regarding claim 14, Honda discloses (fig. 3b) the dog gear includes a recess 7 that accommodates the retractable dog assembly, optionally further comprising a retaining element (tab on bottom side of 5b, see fig. 3b) that retains the retractable dog assembly within the recess.

Regarding claim 16, Honda discloses (fig. 3b) said drive transmission apparatus is included in a transmission system comprising a drive shaft 1 that is rotatable about a shaft axis, wherein the dog gear assembly and the dog ring are configured for rotation about the shaft axis, the dog gear assembly is rotatable relative to the drive shaft, and the dog ring is configured for rotation with the drive shaft (translation page 4: “In this case, the gear 2 is rotatably supported by the rotation shaft 1, and the gear 3 is integrally rotatable with the rotation shaft 1 by spline fitting and moves in the axial direction of the rotation shaft 1”).

Regarding claim 17, Honda discloses (fig. 3b) the drive shaft and the dog ring include mutual drive formations (translation page 4, “spline fitting”) that permit relative axial movement between the dog ring and the drive shaft and prevent relative rotation between the dog ring and the drive shaft.

Regarding claim 18, Honda discloses (fig. 1) comprising a selector mechanism that controls relative axial movement between the dog ring and the drive shaft (not described in detail. Some element causes movement of the dog ring 3, such element constituting the “selector mechanism” of the claim).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Moore et al ‘032 discloses a gearbox including dog rings (e.g. 54) rotating with a shaft 44 and slidable on the shaft via a selector mechanism 70 to engage a dog gear 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659